

115 HCON 131 IH: Recognizing the need to improve physical access to many federally funded facilities for all people of the United States, particularly people with disabilities.
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. CON. RES. 131IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Ms. Esty of Connecticut (for herself, Mr. Larson of Connecticut, Ms. DeLauro, Mr. Courtney, Mr. Himes, Mr. Langevin, and Mr. Payne) submitted the following concurrent resolution; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on the Judiciary, Transportation and Infrastructure, Energy and Commerce, and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedCONCURRENT RESOLUTIONRecognizing the need to improve physical access to many federally funded facilities for all people
			 of the United States, particularly people with disabilities.
	
 Whereas the First Amendment to the Constitution prevents Congress from making any law respecting an establishment of religion, prohibiting the free exercise of religion, or abridging the freedom of speech, the freedom of the press, the right to peaceably assemble, or to petition for a governmental redress of grievances, and was adopted on December 15, 1791, as 1 of the 10 amendments that constitute the Bill of Rights;
 Whereas the Bill of Rights, specifically the First Amendment to the Constitution, calls for the right of all persons to peaceably assemble, and to this end, all persons, regardless of their physical ability, shall be offered equal opportunity to access all federally funded, in whole or part, amenities, with the exception of certain sites of historical importance approved by the United States Access Board or a nonpartisan commission convened by said United States Access Board;
 Whereas in the 28 years since the signing of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) (ADA), there have been unprecedented advances in all forms of technology, typified by automatic doors;
 Whereas in 2012, nearly 20 percent of the civilian population in the United States reported having a disability as defined by the ADA;
 Whereas in the 2010 census, more than 38,000,000 people were reported as having a severe disability;
 Whereas disability is a universal concern, as an aging population increases the incidence of frailty and disability;
 Whereas, as significant advances in medical treatment result in increased survival rates, the incidence of disability increases;
 Whereas in 2012, 16 percent of veterans, amounting to more than 3,500,000 people, received service-related disability benefits;
 Whereas in 2011, the percentage of working-age people in the United States who reported having a work limitation due to a disability was 7 percent, which is a 20-year high;
 Whereas the Act entitled An Act to insure that certain buildings financed with Federal funds are so designed and constructed as to be accessible to the physically handicapped, approved August 12, 1968 (42 U.S.C. 4151 et seq.) (commonly known as the Architectural Barriers Act of 1968), was enacted to ensure that certain federally funded facilities are designed and constructed to be accessible to people with disabilities;
 Whereas the United States Access Board (the Board) has developed new guidelines for public rights-of-way that will address various issues, including access for blind pedestrians at street crossings, wheelchair access to on-street parking, and various constraints posed by space limitations, roadway design practices, slope, and terrain;
 Whereas the Board’s new guidelines will cover pedestrian access to sidewalks and streets, including crosswalks, curb ramps, street furnishings, pedestrian signals, parking, and other components of public rights-of-way;
 Whereas the Board’s aim in developing these guidelines is to ensure that access for persons with disabilities is provided wherever a pedestrian way is newly built or altered, and that the same degree of convenience, connection, and safety afforded the public generally is available to pedestrians with disabilities;
 Whereas once these guidelines are adopted by the Department of Justice, they will become enforceable standards under title II of the ADA; and
 Whereas the United States was founded on principles of equality and freedom, and these principles require that all people, including people with disabilities, are able to engage as equal members of society: Now, therefore, be it
	
 That Congress— (1)recognizes the immense hardships that people with disabilities in the United States must overcome every day;
 (2)reaffirms its support of the Act entitled An Act to insure that certain buildings financed with Federal funds are so designed and constructed as to be accessible to the physically handicapped, approved August 12, 1968 (42 U.S.C. 4151 et seq.), commonly known as the Architectural Barriers Act of 1968, and the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), and encourages full compliance with such Acts; and
 (3)pledges to make universal and inclusive design a guiding principle for all infrastructure bills and projects and will continue working to identify and remove the barriers that prevent all people of the United States from having equal access to the services provided by the Federal Government.
			